Fourth Court of Appeals
                                San Antonio, Texas
                                     March 27, 2018

                                   No. 04-17-00009-CV

                IN THE ESTATE OF BARBARA R. DEAN, DECEASED,

                     From the County Court, Jim Wells County, Texas
                                  Trial Court No. 7344
                        Honorable Homero Garza, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice

       The court has considered the appellee’s motion for reconsideration en banc, and the
motion is DENIED.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court